UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1958



CHRISTINE MARIE K. NDANGA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-241-729)


Submitted:   February 9, 2005              Decided:   March 1, 2005


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Michael P. Lindemann,
Assistant Director, Ethan B. Kanter, Senior Litigation Counsel,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christine Marie K. Ndanga, a native and citizen of

Cameroon,    petitions   for    review   of   an    order   of   the   Board   of

Immigration Appeals affirming the immigration judge’s denial of

asylum, withholding of removal, or relief under the Convention

Against Torture (CAT).         By prior order, we granted the Attorney

General’s motion to dismiss the petition for review to the extent

it sought review of the asylum claim.              See 8 U.S.C. § 1158(a)(3)

(2000) (providing no court has jurisdiction to review decision by

the Attorney General that asylum application is untimely).               Ndanga

does argue that the Board erred in denying her withholding of

removal and protection under the CAT.

            “To qualify for withholding of removal, a petitioner must

show that [s]he faces a clear probability of persecution because of

[her] race, religion, nationality, membership in a particular

social group, or political opinion.”          Rusu v. INS, 296 F.3d 316,

324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)).    Based on our review of the record and the decision of the

immigration judge, we find that substantial evidence supports the

Board’s decision that Ndanga did not meet this burden.

            We also conclude that Ndanga has failed to prove she is

entitled to protection under the CAT by establishing it is more

likely than not that she would be subjected to torture upon her

return to Cameroon.      Based on our review of the record, we find


                                    - 2 -
that substantial evidence supports the Board’s finding that Ndanga

failed   to   sustain   her   burden     of    proof.        See        8    C.F.R.

§   1208.16(c)(2)   (2004)    (“The    burden     of     proof     is       on   the

applicant . . . to establish that it is more likely than not

that . . . [s]he would be tortured if removed to the proposed

country of removal”).

          Accordingly,   we   deny     the    petition    for    review.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                 - 3 -